Berry, J.
On February 21, 1878, defendant agreed with' McCormick & Bro. to act as their agent for the sale of harvesting machines and mowers, for the season of 1878. On the .next day, as party of the first part, he made an agreement ■with the plaintiff, as party of the second part, as follows, viz.: that he would pay, turn over, and cause to be paid and turned over to the plaintiff, at such time and times as the plaintiff may designate, any and all money, payments, com- • missions and compensations, of whatever kind and nature, that are due or to become due, and that he may earn, or that will in any manner accrue to him, by reason of his said agency ■nr as such agent; that the plaintiff should at all times have full and exclusive direction and control of each and every •’transaction 0.entered into, and sale made by the defendant under his said agency; that the plaintiff should have free •access to all the books kept by defendant, and control of all ■book-accounts and notes taken for any of said machinery or repairs therefor by the defendant; and that the defendant wyould not at any time do, or cause to be done, any .business by himself, or others for him, in or about said agency, or in regard to any sale or transaction thereunder, until he has .first secured from the plaintiff his approval and direction. -For an alleged breach by defendant of the foregoing agree-*378merit the, plaintiff brings this action for damages. The defendant interposes a general demurrer.
In support of the demurrer it is contended that the agreement is void as against public policy. The argument is that, defendant’s agency was presumably an ordinary one, the-duties of which are personal and not assignable; that, therefore, defendant held a personal trust, and his principals were entitled to his personal judgment in the business of his agency; that by the agreement upon which this action is. brought, defendant in effect transferred his agency, and surrendered his personal judgment, to the plaintiff, and that-such transfer and surrender are against public policy.
It would be unwise to attempt to furnish an exact definition by which to determine whether a contract is or is not. void as against public policy. As with regard to fraud, it is. safer to determine questions of this kind as they arise in particular cases. See Story on Contracts, § 546. But there-need be no hesitation in laying down the general rule, that a contract is not void as against public policy unless it is. injurious to the interests of the public, (2 Chitty on Contracts, 982,) or, as it is sometimes expressed, “contravenes, some established interest of society.” Story on Contracts, § 546. See, also, Bishop on Contracts, § 460.
The case at bar does not fall within this rule. Admitting-what is claimed by the defendant, but what does not necessarily appear from the complaint, viz., that the transfer of the-defendant’s agency was unauthorized, the caqe would be-simply one in which the defendant had exceeded his authority, perhaps ignorantly, and perhaps with a fraudulent intent, it matters not which. The transaction is private-merely, affecting no one but the parties to it, and no publieinterest or established interest of society is in^any way-involved.
Order affirmed.